Exhibit The following table shows the ratios of earnings to fixed charges for Deutsche Telekom, which are computed based on financial information prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) for the years ended December 31, 2008, 2007, 2006, 2005 and 2004. Deutsche Telekom AG Computation of Ratio of Earnings to Fixed Charges, IFRS (Amounts in million Euros, except for ratio of earnings to fixed charges) For the year ended December 31, 2008 2007 2006 2005 2004 Pre-tax income (loss) from continuing operations before adjustment for minority interest in consolidated subsidiaries or income or loss from equity investees 3,831 2,417 2,606 6,084 3,667 Fixed charges: Interest expense and amortization of debt discount and premium on all indebtedness 3,384 3,175 3,156 3,145 3,945 Estimated interest portion of rents 670 597 542 534 448 4,054 3,772 3,698 3,679 4,393 Pre-tax income (loss) from continuing operations before adjustment for minority interest in consolidated subsidiaries or loss from equity investees plus fixed charges 7,885 6,189 6,304 9,763 8,060 Ratio of earnings to fixed charges 1.9 1.6 1.7 2.7 1.8
